Ames, J.
An indictment for perjury should show that in a judicial proceeding, before a court having jurisdiction, or a person having authority to administer the oath, the party accused wilfully made oath to a statement of a material fact, and that such statement was false. This indictment sufficiently shows that the oath was administered in a judicial proceeding, and that the magistrate before whom the proceeding took place was a person duly authorized in administer the oath. Commonwealth v. Hughes, 5 Allen, 499. Gen. Sts. c. 170, § 36. The fact sworn to was material, as the sufficiency of the proposed bail was the subject matter of the inquiry. The indictment then charges that the defendant was lawfully required by the magistrate to make, and did in fact make, a written statement of his circumstances and property, and that, “ being then and there duly sworn, he did then and there falsely, knowingly and corruptly depose and swear in and by said written statement ” in the terms set forth. To swear in and by a written statement can only mean to make a written statement under oath. It is well charged in the indictment that the oath so made was false, wilful and corrupt; and its falsity is then set out by proper averments. It is difficult to see how the charge of making a false oath could be made with greater distinctness. It is not averred that the defendant signed his name to the paper, but the signature is no part of the statement. Its only object is to authenticate it as his declaration. If he made oath to it, he authenticated it effectually, and the want of signature would be immaterial. He is indicted not for signing a false paper, but for falsely swearing to the truth of matters set forth in a written paper. The objections, urged in the motion to quash, lo not appear to us to be well taken. St. 1860, c. 186, § 1.
*586If the alleged perjury may be considered well charged and proved, it is wholly immaterial whether the defendant had other property, and also whether he was accepted as bail or not. The perjury is complete when the oath is taken, whether the crimina] effects his purpose or not. Rose. Grim. Ev. (6th Am. ed.) 759.

Exceptions overruled.